 

pet”

: AG 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page 1 of ()

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE
: y. : : (For Offenses Committed On or After November 1, 1987)
Leonardo Rodriguez-Cuaraqui Case Number: 3:19-mj-23516

 

Hector Jesus Tanrayo
Defendant's Attorney

 

 

 

REGISTRATION NO, 76924051

THE DEFENDANT: | AUG 2 8 2019
Ix} pleaded guilty to count(s) 1 of Complaint

 

 

 

CLEFES pis Cig eye Seer
- SOUTHER ASTRICT Gi CALIEQRNIA
DEP ity

 

 

L] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section - Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C The defendant has been found not guilty on count(s).
LC} Count(s) dismissed on the motion of the United States. _
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

ye FC
[] TIME SERVED oY days

 

BJ Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Cl Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and ~
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, August 28, 2019
Date of Imposition of Sentence

Received Mb Ga Ll Le /] Wo

DUSM _° HONORABIJE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 7 3:19-mj-23516

 
